            Case 1:19-cv-06912-RA-KHP Document 36 Filed 04/13/20 Page 1 of 1

   THE WEITZ LAW FIRM, P.A.
                                                                                Bank of America Building
                                                                           18305 Biscayne Blvd., Suite 214
                                                                                  Aventura, Florida 33160
   April 13, 2020

   VIA CM/ECF
   Honorable Magistrate Judge Katherine H. Parker
   United States District Court
   Southern District of New York
   500 Pearl Street - Courtroom 17D                                                      04/14/20
   New York, New York 10007

                    Re:   Velasquez v. Lemage Inc., d/b/a Quartino Bottega Organica et al.
                          Case 1:19-cv-06912-RA

    Dear Judge Parker:

           The undersigned represents the Plaintiff in the above-captioned matter.

           A Settlement Conference in this matter is currently scheduled for April 20, 2020 at 10:00 a.m.,
   in your Honor's Courtroom. However, said Conference falls within the Jewish holiday of Passover
   and Plaintiff’s counsel (who is observant) will be unable to attend telephonically, as he will be
   observing said holiday. Also, due to the business shutdown fostered by the COVID-19 pandemic
   statewide lockdown in New York, it has been difficult for businesses to begin to negotiate settlements.
   Lastly, we have not received Defendants financial documents, whereby the settlement conference
   could not move forward without, all other reasons being non-existent.

          For the above-stated reasons, Plaintiff’s undersigned counsel hereby respectfully requests an
   adjournment of said Conference for 30-days to a date which is most convenient to the Court.

           Plaintiff’s counsel has conferred with counsel for the Defendant, who is not opposed to the
   filing of this motion. This is the undersigned counsel's second request for adjournment of the
   settlement conference. Thank you for your consideration of this adjournment request.

                                                 Sincerely,

                                                 By: /S/ B. Bradley Weitz            .
The settlement conference in this matter            B. Bradley Weitz, Esq. (BW 9365)
scheduled for April 20, 2020 is hereby              THE WEITZ LAW FIRM, P.A.
adjourned to June 9 at 2:00 p.m. in                 Attorney for Plaintiff
Courtroom 17-D, United States Courthouse,           Bank of America Building
500 Pearl Street, New York, New York. The           18305 Biscayne Blvd., Suite 214
parties are instructed to complete the              Aventura, Florida 33160
Settlement Conference Summary Report and            Telephone: (305) 949-7777
prepare pre-conference submissions in               Facsimile: (305) 704-3877
accordance with the Judge Parker’s                  Email: bbw@weitzfirm.com
Individual Rules of Practice. Pre-conference
submissions must be received by the Court
no later than June 2, 2020 by 5:00 p.m.
                                                   04/14/20
